Mr. Justice Shepard
delivered tbe opinion of tbe Court:
Tbe single question for determination is tbe admissibility of tbe evidence.
*493The appellant relies on the well-known general rule that parol evidence is inadmissible to contradict or vary the terms of a written instrument.
The appellee, on the other hand, asserts the admissibility of the evidence under the special 'circumstances of the case upon two grounds: (1) That the existence of a separate or collateral agreement concerning a matter on which the written contract is silent, and which is not inconsistent with its terms, may be proved by parol; (2) that the execution and delivery of a written instrument, in form complete, may be made upon the condition that it shall not become binding until some condition precedent, resting in parol, shall have been performed.
The second proposition states a rule of the law of evidence that has been settled in this jurisdiction. Burke v. Dulaney, 153 U. S. 228; Hartford Fire Ins. Co. v. Wilson, 187 U. S. 467. And, in our opinion, it applies to the evidence in this case. This does not purport to establish a general promise, running with the lease, to keep the premises in repair during occupation; but a single, independent promise to put them in repair before the contract should take effect at all. It was the condition of the appellee’s consent, and without its performance there was no contract. The question, therefore, is not one of permitting the terms of a valid and effective contract to be contradicted or varied by parol evidence, but whether it may be thereby shown that it was never entered into at all; and this, as we have seen, is no longer an open one.
This conclusion renders it unnecessary to consider the first ground of the appellee’s contention in support of the judgment, which states a rule, that in its application to the special facts of cases has been the subject of much controversy and conflict of opinion.
There is no error in the judgment and it will be affirmed, with costs. It is so ordered. Affirmed.